Title: To James Madison from James Monroe, [ca. 27 January 1814]
From: Monroe, James
To: Madison, James


        
          [ca. 27 January 1814]
        
        The President will be so good as to examine the project of a letter to Mr Serurier, communicating to him, the regulation under consideration, and make such corrections in it, as he thinks proper.
        It is usual to announce such acts to foreign ministers. In general the letter is made circular. Shall this be made so, or one be written to the Russian minister &ct, in which it may be stated that due care is taken of powers with whom we are at peace?
      